In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00224-CV


            IN THE ESTATE OF WILLIAM LOUIS SUROVIK, JR., DECEASED

                             On Appeal from the 335th District Court
                                      Burleson County, Texas
                  Trial Court No. 28,825, Honorable Carson Campbell, Presiding

                                        November 21, 2022
                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


        Appellant, Richard Surovik, appeals from the trial court’s Order Authorizing Partial

Distribution.1 Appellant’s brief was due October 19, 2022, but was not filed. By letter of

October 27, 2022, we notified Appellant that the appeal was subject to dismissal for want

of prosecution, without further notice, if a brief was not received by November 7. To date,

Appellant has neither filed a brief nor had any further communication with this Court.




        1
        Originally appealed to the Tenth Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalizations efforts. See TEX. GOV’T CODE ANN. § 73.001.
        Accordingly, we dismiss the appeal for want of prosecution.2 See TEX. R. APP. P.

38.8(a)(1), 42.3(b).

                                                                   Per Curiam




        2The appeal is also dismissed for Appellant’s failure to pay the requisite filing fee. By letter of
October 25, 2022, we notified Appellant that the filing fee was overdue and that unless he was excused
from paying court costs, failure to pay the filing fee by November 7 would result in dismissal of the appeal.
To date, Appellant has not paid the filing fee nor sought leave to proceed without payment of court costs.
See TEX. R. APP. P. 20.1, 25.1(b), 42.3(c).

                                                     2